PER CURIAM.
Eighteen inmates sought a declaratory judgment that they are entitled to a conditional release as a part of their sentences. The petition states virtually no facts with respect to specific sentences imposed. According to the petition, section 558.011 creates a liberty interest in conditional release so that all sentences have a conditional release component. The inmates also contend the 1994 version of section 558.019 does not apply to their sentences as it has been repealed. Finally, the inmates allege that sections 558.011.5, 557.036, and 558.019 are unconstitutional.
The circuit court found that the petition failed to state a claim upon which relief can be granted and dismissed the petition. Five inmates appeal to this Court because the case involves the validity of various statutes. Mo. Const, article V, section 8.
There is no error of law. An opinion would have no precedential value in light of the petition’s lack of factual pleadings and Elliott v. Carnahan, 916 S.W.2d 239 (Mo.App.1995). The trial court’s judgment is affirmed by this memorandum decision. Rule 84..16(b).
PRICE, C.J., LIMBAUGH, WHITE, HOLSTEIN, WOLFF and BENTON, JJ., concur.
LAURA DENVIR STITH, J„ not participating.